Title: To Thomas Jefferson from Nicolas Gouin Dufief, 22 October 1801
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


Monsieur,
22 d’octobre. 1801
J’ai remis suivant vos desirs à Mr. Barnes les livres dont vous m’avez envoyé la note—Le Remembrancer n’est pas celui dont il est fait mention dans mon Catalogue; il étoit vendu lorsque je reçus l’honneur de la votre, d’ailleurs plusieurs des volumes avoient été endommagés ce que j’avois oublié de mentioner.
J’ai ajouté depuis peu à ma Collection la portion de la Bibliotheque du Dr B. Franklin leguée par lui à son petit fils Temple Franklin. Sans l’entousiasme de nos Concitoyens a faire l’acquisition de ses livres J’aurois accompli mon dessein de vous en envoyer le catalogue manscript; mais en ayant une fois annoncé la vente dans les papiers publics il ne m’a pas été possible de me me refuser a l’empressement général à se les procurer—Il s’est trouvé parmi ces livres la fameuse lettre de Trasibule à Leucippe en Manuscript. peut étre plus correcte & plus complète que les Editions imprimées ce dont je n’ai pu m’assurer n’en ayant aucune pour en faire la comparaison—J’ai pensé que vous me feriez l’honneur de l’accepter; cela m’a enhardi a mettre cet ouvrage parmi vos livres—
Les livres suivans sont les principaux ouvrages qui me restent de cette Bibliotheque


  Dlrs
  


  The
  Parliamentary history in
  24
  V.
  8o.
  neatly bd in calf
  30
  "


  —
  Lords Protests from 1242=1767.
  2
  
  8
  D
  2
  "


  —
  —    —      during the Amer. war.
  Do
  
  1
  "


  the
  Journal of the house of Commons
  15 V.
  folio
  (not complete)
  40
  "


  
  Debates of          Do
  22.
  8
  
  18
  "


Je viens de recevoir de Londres un ouvrage curieux intitulé “Dictionnaire biographique & historique des hommes marquans de la fin du 18eme. siecle & plus particulierement de ceux qui ont figuré dans la Revolution francaise &ca” Je me propose de le garder quelque tems afin de le lire; ainsi s’il vous interesse il sera a votre disposition: prix six dollars les 3 V. 8vo.
Si vous desiriez faire l’acquisition de 2 beaux bustes de Voltaire & de Rousseau en marbre de Carare; J’en ai deux excellentes copies apportées de France par Mr. De Ternant, sculptés par Gèrrachy, d’après Pigal. J’ai fait faire deux colonnes à l’antique pour les supporter, elles font le plus bel effet du monde—Mr Barne a qui je les ai montrées pourra vous en donner une idée—le prix qui est de deux cents Gourdes est fort au dessous de ce qu’elles valent

J’ai l’honneur d’etre avec les sontimens les plus respectueux—& l’estime la plus profonde Votre très devoué serviteur
N. G. Dufief
 
Editors’ translation
Sir,
22 October 1801
Following your desires, I have turned over to Mr. Barnes the books in the note you sent to me. The Remembrancer is not the one mentioned in my catalogue; it was sold at the time I had the honor of receiving your letter, moreover, several of the volumes had been damaged, which I had forgotten to mention.
Recently, I have added to my collection the portion of Dr. B. Franklin’s library left by him to his grandson, Temple Franklin. Were it not for the enthusiasm of our fellow citizens to acquire some of his books, I would have fulfilled my plan of sending to you its manuscript catalogue; but, once having announced the sale in the public papers, it was not possible for me to deny the general eagerness to acquire them. Among those books there was the famous Letter from Thrasybulus to Leucippus in manuscript, perhaps more correct and more complete than the printed editions, which I was not able to ascertain, not having any to compare it with. I thought that you would do me the honor of accepting it; that emboldened me to place that work among your books.
The following books are the main works that I have left from that library:


  Dlrs
  


  The
  Parliamentary history in
  24
  V.
  8o.
  neatly bd in calf
  30
  "


  —
  Lords Protests from 1242=1767.
  2
  
  8
  D
  2
  "


  —
  —    —      during the Amer. war.
  Do
  
  1
  "


  the
  Journal of the house of Commons
  15 V.
  folio
  (not complete)
  40
  "


  
  Debates of          Do
  22.
  8
  
  18
  "


I have just received from London a curious work entitled “Biographical and historical Dictionary of the outstanding men of the end of the 18th century, and most especially of those who figured in the French Revolution, etc.” I propose to keep it for some time in order to read it; thus, if it interests you, it will be at your disposal: price, six dollars for the three volumes in octavo.
If you should desire to acquire two fine busts of Voltaire and Rousseau in Carrara marble, I have two excellent copies brought from France by Mr. de Ternant, sculpted by Gèrrachy, after Pigalle. I had two antique-style columns made for pedestals, which make the finest effect in the world. Mr. Barnes, to whom I showed them, can give you an idea of them. The price of two hundred gourdes is far below what they are worth.
I have the honor to be, with the most respectful sentiments, and the deepest esteem, your very devoted servant
N. G. Dufief
